IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 10, 2009
                               No. 08-31246
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SHELDON W HANNER

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 1:07-CR-10028-1


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Sheldon W. Hanner was convicted, following a jury trial, of possession of
seven firearms and ammunition by a person previously convicted of a felony. He
was sentenced to 300 months of imprisonment and to a five-year term of
supervised release. He contends that the district court abused its discretion in
admitting a photograph depicting one of the firearms because there was a
Confederate flag hanging in the background. He asserts that given the racial



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-31246

tensions in LaSalle Parish due to the so-called “Jena Six” case, the photograph
was unduly prejudicial and served little probative value since he never contested
the fact that he owned the house.
      “Evidentiary rulings are reviewed for an abuse of discretion.” United
States v. Setser, 568 F.3d 482, 493 (5th Cir. 2009). If the district court abused
its discretion in its evidentiary ruling, then review is under the harmless error
doctrine.   United States v. Sanders, 343 F.3d 511, 517 (5th Cir. 2003).
“Reversible error occurs only when the admission of evidence substantially
affects the rights of a party.” United States v. Crawley, 533 F.3d 349, 353 (5th
Cir.), cert. denied, 129 S. Ct. 522 (2008).
      At trial, the only issue contested was whether Hanner knowingly
possessed the firearms. The photograph at issue documented the exact location
of the firearm prior to the sheriff’s officer’s entry onto the porch of Hanner’s
home. The photograph exhibited how the firearm was in plain view and how
accessible it was to Hanner, which is clearly probative as to whether he
constructively possessed the firearms. Hanner offers nothing but the conclusory
assertion that the photograph was prejudicial given the fact that the “Jena Six”
case occurred in LaSalle Parish and there were African-Americans on his jury.
As the Government points out, there is no evidence that any of the jurors were,
in fact, from LaSalle Parish. Furthermore, Hanner’s trial occurred almost a year
after the September 2007 civil rights march that resulted from the controversy
surrounding the “Jena Six” case.       Thus, given the “especially high level of
deference” accorded the district court, Hanner has failed to demonstrate a clear
abuse of discretion by the district court in admitting the photograph. See United
States v. Fields, 483 F.3d 313, 354 (5th Cir. 2007).
      Finally, even if the district court erred by admitting the photograph, such
error was harmless given the overwhelming evidence of Hanner’s guilt. See, e.g.,
United States v. Williams, 957 F.2d 1238, 1243-44 (5th Cir. 1992). Testimony at
trial showed that seven firearms and various types of ammunition were found

                                         2
                                No. 08-31246

in Hanner’s house, shed, and the truck he was driving. Most of the firearms and
ammunition recovered were found in plain view and very accessible to Hanner.
There was ample evidence to prove that Hanner knowingly possessed the
firearms and ammunition. Cf. United States v. Fields, 72 F.3d 1200, 1212 (5th
Cir. 1996). Accordingly, the judgment of the district court is AFFIRMED.




                                      3